DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 02/24/2022, has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication module” in claims 12-15 and 20* (see 112, 2nd rejection below regarding claim 20).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
[Claim 2] Claim 2 recites the limitation of “a second vial position wherein the drug is proximate to the trigger portion.” The originally filed specification does not provide support for this limitation.
[Claim 10] Claim 10 recites the limitation of a concave surface shaped to fit against a user’s appendage for transport such that the longitudinal axis of the handheld portion is generally “perpendicular” to the appendage.  The originally filed specification does not provide support for this limitation.
[Claims 3-15] The claims are rejected based on direct dependency from claim 2.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-15 and 20* are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claims 2 and 21] The claims recites the limitation of “having a first vial position wherein the drug vial is distal from the trigger portion and a second vial position wherein the drug is proximate to the trigger portion.” The examiner is unable to determine the metes and bounds of the claims, since it is unclear if a particular direction of movement is intended.  Furthermore, the term “proximate” is a relative term which renders the claim indefinite. The term “proximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, it is interpreted that any movement relative to the first vial position meets the limitation for the second vial position.
[Claim 10] The claim recites the limitation of “a concave outer surface shaped to fit against a user's appendage for transport such that the longitudinal axis of the handheld portion is generally perpendicular to the appendage.”  The examiner is unable to determine the metes and bounds of the claim, since it is unclear how such an orientation would fit against a user’s appendage.  For purposes of examination, it is interpreted that the longitudinal axis is generally parallel to the appendage.
[Claim 20*] The current listing of claims includes two claims numbered “19.”  The examiner is unable to determine the metes and bounds of the claim, as proper identification of the two claims is not possible.  For purposes of examination, the second claim will be identified as claim “20*.”
[Claim 21] The claim recites the limitation of “the trigger portion” in the 7th and 8th lines of the claim.  The claim lacks antecedent basis for this limitation.  Furthermore, the examiner is unable to determine the metes and bounds of the claim, since it is unclear if “the trigger portion” is the same or different structure from the “trigger component” recited in the 4th line of the claim. For purposes of examination, it is interpreted that the “trigger portion” and the “trigger component” are the same structure.
[Claims 3-15] The claims are rejected based upon direct dependency from claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-8, 16, and 17, are rejected under 35 U.S.C. 103 as being unpatentable over Ebert et al. (PGPub 2018/0099093), in view of Tremblay et al. (PGPub 2016/0287788).
[Claims 2 and 16] Ebert teaches a system and method comprising a drug self-delivery device (figure 1; paragraph [0008]) comprising: 
a handheld portion (figure 1, items 101/102) having a proximal end, a distal end and a longitudinal axis therebetween (figure 1); 
a trigger portion (figure 1, item 106) in slidable engagement with the distal end of the handheld portion (figure 1, items 101/102) and defining an injection opening (figure 1, item 107) (paragraphs [0043], [0044]); 
a drug vial (figure 2, item 212) disposed within the handheld portion (figure 1, items 101/102), the drug vial containing a fluid medication (paragraph [0042]); 
a needle assembly (figure 2, items 207/208) comprising: 
a needle (figure 2, item 208) having an interior lumen to allow the flow of medication (paragraph [0045]); 
a needle port (figure 2, item 207) for receiving medication from the drug vial (paragraph [0046]); and 
one or more seals (figure 3b, item 302) to reduce leakage of medication delivered from the drug vial toward the needle port (paragraph [0048]); 
a drug delivery port (figures 2 and 3, items 211/304) configured to deliver medication from the drug vial (figure 2, item 212) to the needle assembly (figure 2, items 207/208) (figures 3a/3b; paragraph [0048]).
Ebert does not specifically disclose the drug vial has a first vial position wherein the drug vial is distal from the trigger portion and a second vial position wherein the drug vial is proximate to the trigger portion.
However, Trembly teaches a drug delivery device (figure 2, item 10) comprising a drug vial (figure 6, item 74) which is moveable towards a distal end of a handheld portion (figure 1, items 12/14) to a seated position by a vial spring (figure 6, item 44) when the vial spring is activated by a trigger portion (figure 1, item 98) sliding towards the proximal end of the handheld portion (figures 6 and 7; paragraph [0046]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the device taught by Ebert, to utilize a moveable drug vial, as taught by Tremblay, in order to provide increased functionality, safety, and control, by allowing for means by which unintentional release of medicament might be prevented prior to injection.
[Claims 3 and 4] Ebert and Trembly teach the limitations of claim 2, upon which claims 3 and 4 depend. In addition, Ebert discloses the needle assembly (figure 2, items 207/208) has a first needle position in which the needle assembly is fully disposed within the handheld portion (figure 3a), and a second needle position where at least a portion of the needle extends through the injection opening (figure 3b) (paragraph [0045]); 
comprising a penetration spring (figure 2, item 202) configured to transport the needle assembly (figure 2, items 207/208) from the first needle position (figure 3a) to the second needle position (figure 3b) when the trigger portion (figure 1, item 106) is slid toward the distal end of the handheld portion (figure 1, items 101/102) (paragraph [0046]).
[Claims 5 and 17] Ebert and Trembly teach the limitations of claims 3 and 16, upon which claims 5 and 17 depend.  Ebert also teaches pressing the handheld portion (figure 1, items 101/102) toward the trigger portion (figure 1, item 106) causes the needle port (figure 2, item 207) generally to align with an exit of the drug delivery port (figures 2 and 3, items 211/304) (along a plane perpendicular to the longitudinal axis of the handheld portion) when the needle assembly is in the second needle position (figure 3b).
[Claims 6 and 7] Ebert and Trembly teach the limitations of claim 3, upon which claims 6 and 7 depend. Ebert further discloses the one or more seals (figure 3b, item 302) comprises: 
an upper seal (figure 3b, item 302; the examiner notes Ebert teaches an upper seal 302 and a lower seal 302) positioned toward the proximal end of the handheld portion (figure 1, items 101/102) relative to the needle port (figure 2, item 207) and; 
a lower seal (figure 3b, item 302; the examiner notes Ebert teaches an upper seal 302 and a lower seal 302) positioned toward the distal end of the handheld portion (figure 1, items 101/102) relative to the needle port (figure 2, item 207) (paragraph [0048]); 
wherein the lower seal (figure 3b, item 302) does not move relative to the handheld portion (figure 1, items 101/102) (the examiner notes the upper seal is not required to move) as the needle assembly (figure 2, items 207/208) transitions between the first needle position (figure 3a) and the second needle position (figure 3b).
[Claim 8] Ebert and Trembly teach the limitations of claim 2, upon which claim 8 depends. Ebert also teaches a separation strip (figure 20a, item 2001) configured to prevent the trigger portion (figure 1, item 106) from sliding toward the distal end of the handheld portion (figure 1, items 101/102) when the separation strip (figure 20a, item 2001) is disposed within a gap between the handheld portion (figure 1, items 101/102) and the trigger portion (figure 1, item 106) (figures 20a and 20b; paragraphs [0043], [0065]).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ebert et al. (PGPub 2018/0099093), in view of Tremblay et al. (PGPub 2016/0287788), in further view of Young et al. (USPN 5,788,673).
[Claims 9 and 19] Ebert and Trembly teach the limitations of claims 8 and 16, upon which claims 9 and 19 depend. Although disclosing a pull tab (figure 20b, item 2003) extending from a point along the separation strip (figure 20a, item 2001) wherein the pull tab is configured to remove the separation strip from the gap (figure 20b) when pulled perpendicular to the longitudinal axis of the handheld portion (paragraph [0065]), Ebert does not specifically disclose a pull ring.
However, Young teaches a drug deliver device (figure 9) comprising an actuation means in the form of a pull ring (figure 9, item 211).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the pull tab taught by Ebert, to be a pull ring, as taught by Young, in order to provide increased control and ease of use, by allowing for an alternative, yet more secure means, of gripping the separation strip.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ebert et al. (PGPub 2018/0099093), in view of Tremblay et al. (PGPub 2016/0287788), in view of Young et al. (USPN 5,788,673), in further view of Garon (USPN 6,223,744).
[Claim 10] Ebert, Trembly, and Young, teach the limitations of claim 9, upon which claim 10 depends. Ebert, Trembly, and Young, do not specifically disclose a concave outer surface shaped to fit against a user’s appendage for transport such that the longitudinal axis of the handheld portion is generally parallel (see 112, 2nd interpretation above) to the appendage.
However, Garon teaches a delivery device (figure 1, item 10) comprising a handheld portion (figure 3, item 14) which includes a concave surface (figure 4, item 18), the concavity of which is defined by a point offset from the longitudinal axis and is configured to conform to a human wrist (figure 4; column 5, lines 62-67; column 6, lines 1-4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the structure taught by Ebert, Tremblay, and Young, with the use of concave conforming features, as taught by Garon, in order to provide increased functionality and versatility, by allowing a user to maintain a secure connection with the drug delivery device at all times.

Claims 12, 14, 15, and 21, are rejected under 35 U.S.C. 103 as being unpatentable over Ebert et al. (PGPub 2018/0099093), in view of Tremblay et al. (PGPub 2016/0287788), in further view of Edwards et al. (PGPub 2016/0121056).
[Claims 12 and 21] Ebert teaches a system and method comprising a drug self-delivery device (figure 1; paragraph [0008]) comprising: 
a handheld component (figure 1, items 101/102) having a proximal end, a distal end and a longitudinal axis therebetween (figure 1); 
a trigger component (figure 1, item 106) in slidable engagement with the distal end of the handheld portion (figure 1, items 101/102) and defining an injection opening (figure 1, item 107) (paragraphs [0043], [0044]); 
a drug vial (figure 2, item 212) disposed within the handheld component (figure 1, items 101/102), the drug vial containing a fluid medication (paragraph [0042]); 
a needle assembly (figure 2, items 207/208) comprising: 
a needle (figure 2, item 208) having an interior lumen to allow the flow of medication (paragraph [0045]); 
a needle port (figure 2, item 207) for receiving medication from the drug vial (paragraph [0046]);
the needle assembly having a first needle position in which the needle assembly is fully disposed within the handheld portion (figure 3a), and a second needle position where at least a portion of the needle extends through the injection opening (figure 3b) (paragraph [0045]); 
a drug delivery port (figures 2 and 3, items 211/304) configured to deliver medication from the drug vial (figure 2, item 212) to the needle assembly (figure 2, items 207/208) when the needle assembly is in the extended position (figures 3a/3b; paragraph [0048]).
Ebert does not specifically disclose the drug vial has a first vial position wherein the drug vial is distal from the trigger portion and a second vial position wherein the drug vial is proximate to the trigger portion.
However, Trembly teaches a drug delivery device (figure 2, item 10) comprising a drug vial (figure 6, item 74) which is moveable towards a distal end of a handheld portion (figure 1, items 12/14) to a seated position by a vial spring (figure 6, item 44) when the vial spring is activated by a trigger portion (figure 1, item 98) sliding towards the proximal end of the handheld portion (figures 6 and 7; paragraph [0046]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the device taught by Ebert, to utilize a moveable drug vial, as taught by Tremblay, in order to provide increased functionality, safety, and control, by allowing for means by which unintentional release of medicament might be prevented prior to injection.
Ebert and Tremblay do not specifically disclose a communication module and a battery disposed within the handheld portion.
However, Edwards teaches a drug delivery device (figure 3, item 4000) comprising a communication module (figure 13, item 4922) and a battery (figure 13, item 4962) disposed within a handheld portion (figure 3) (paragraphs [0096], [0102]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the structure taught by Ebert and Tremblay, to have included a communications module and battery, as taught by Edwards, in order to provide increased functionality and control, by allowing for a means by which a user and/or other medical devices might obtain data relative to operation of the drug delivery device (Edwards; paragraph [0096]).
[Claim 14] Ebert, Tremblay, and Edwards, teach the limitations of claim 12, upon which claim 14 depends.  In addition, Edwards discloses the communication module (figure 13, item 4922) comes into electrical contact with the battery (figure 13, item 4962) (figure 13; paragraph [0096], [0107]), the communication module (figure 13, item 4922) is configured to send a signal to one or more external communication devices (paragraph [0111]), wherein the communication comprises an alert that the drug self-delivery device is in use (paragraphs [0052], [0054], [0096]).
[Claim 15] Ebert, Tremblay, and Edwards, teach the limitations of claim 12, upon which claim 15 depends. Edwards also teaches a speaker (figure 13, item 4956; paragraph [0110]), and wherein, when the communication module (figure 13, item 4922) comes into electrical contact with the battery (figure 13, item 4962) (figure 13; paragraph [0096], [0107]), the communication module (figure 13, item 4922) is configured to broadcast a pre-recorded instructional message via the speaker (figure 13, item 4956) (figure 13; paragraphs [0096], [0102], [0110]).

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11, 13, and 20*, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON E FLICK whose telephone number is (571)270-7024. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        04/20/2022